November 7, 2013.




                                       JUDGMENT

                       The Fourteenth Court of Appeals
        WILLIAM MARSH RICE UNIVERSITY AND GARY SPEARS, Appellants

NO. 14-13-00235-CV                         V.

                              RASHEED RAFAEY, Appellee
                           ________________________________

       Today the Court heard appellee Rasheed Rafaey’s motion to dismiss the appeal from the
order signed by the court below on February 21, 2013. Having considered the motion and
found it meritorious, we order the appeal DISMISSED. We further order that all costs incurred
by reason of this appeal be paid by appellants, William Marsh Rice University and Gary Spears,
jointly and severally. We further order this decision certified below for observance.